Citation Nr: 0029648	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 determination by the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, the Republic of the Philippines.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The appellant has no recognized military service.


CONCLUSION OF LAW

The requirements for entitlement to eligibility for VA 
benefits have not been met.  38 U.S.C.A. §§ 101(2)(24), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203(c) (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim of entitlement to VA benefits is whether the appellant 
has established eligibility.  Pertinent law provides that to 
become eligible for VA benefits the appellant must show that 
he is a veteran and that he had the type of qualifying 
service enumerated in 38 C.F.R. § 3.8.  If the appellant does 
not submit the appropriate evidence, his claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and, as such must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

For VA purposes, a veteran is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Active service of a Regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include a prisoner-of-war 
status immediately following a period of active duty, or a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
See 38 C.F.R. § 3.9(b).  

Under 38 C.F.R. § 3.8(d)(1), an individual who served as a 
guerrilla under a commissioned officer of the United States 
Army, Navy or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States Forces would have qualifying service for VA 
benefits.  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status.  The 
following certifications by the service departments will be 
accepted as establishing guerrilla service:  (i) Recognized 
guerrilla service; (ii) Unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  A certification of Anti-Japanese 
Activity will not be accepted as establishing guerrilla 
service.  See 38 C.F.R. § 3.8(d)(2). 

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of the United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or the date of report for 
active duty whichever is later to the date of release from 
active duty, discharge, death, or of 
establishing entitlement to benefits unless a reasonable 
basis exists for questioning the service department finding.  
See Duro v. Derwinski, 2 Vet. App. 530 (1992); Manibog v. 
Brown, 8 Vet. App. 465 (1996).  

Regulations also provide that for the purpose of establishing 
entitlement to VA benefits, the VA may accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence is a 
document issued by the service department; contains needed 
information as to length, time, and character of service; and 
in the opinion of the VA, the document is genuine and the 
information contained in it is accurate.  See 
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section (and 
paragraph (b) of this section in pension claims), the 
Department of Veterans Affairs shall request verification of 
service from the service department.  See 38 C.F.R. § 
3.203(c).  

However, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces [with certain exemptions 
then listed].  See 38 U.S.C.A. § 107(a) (West 1991 & Supp. 
2000).  

In this case, the appellant contends that he served in the 
United States Armed Forces in the Far East (USAFFE) in World 
War II.  He asserts that he was imprisoned at Camp O'Donnell 
from April 1942 to October 1942.  In December 1998, the 
appellant submitted the following documents in support of his 
claim: (1) a VA Form 21-526, Veterans Application for 
Compensation or Pension, which reflects service from October 
1941 to December 1944; (2) an Affidavit for Philippine Army 
Personnel which reflects military service from July 1941 to 
October 1942, and from January 1945 to --- (the document 
bears no certification mark belonging to the service 
department or a signature of an official of the U.S. Armed 
Forces); (3) a VA Form 10-0048, Former POW Medical History; 
and (4) a roster bearing the appellant's name.  The appellant 
has not produced a DD Form 214, a certification of release or 
discharge from active duty, or an original Certificate of 
Discharge issued by the service department.  Therefore, upon 
receipt of the aforementioned evidence, the RO submitted 
items # 2 and # 4 to the U.S. Army Reserve Personnel Center 
(ARPERCEN) for verification of the claimed service.  In March 
1999, the ARPERCEN reported that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  

A Memorandum for File dated in August 1999 reflects that 
unless the claimant has additional evidence to submit, which 
is different than that previously submitted, there was no 
value in resubmitting a request for reverification.  The 
Memorandum also reflects that if the ARPERCEN is unable to 
confirm a record of service for an individual based on the 
information provided on the VA Form 3101, it requests the RO 
provide additional information.  In this case, the ARPERCEN 
requested no additional information.  Absent evidence that 
creates a reasonable basis for questioning the certification 
by the service department, a second search of the service 
department records is not warranted.  Simply, the appellant's 
name does not appear on the roster maintained by the service 
department.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  As noted earlier, findings by the service department 
verifying the appellant's claimed service are binding on the 
VA for purposes of establishing service in the United States 
Armed Forces.  See Duro and Manibog, supra.  

The Board does not dispute the appellant's assertion that he 
served in some capacity during World War II.  However, given 
the above adverse finding by the service department, which is 
binding on VA, the Board concludes that the appellant did not 
have active or recognized military service.  Therefore, he is 
not considered a "veteran" for VA purposes.  Consequently, 
the appellant has not met the threshold requirement for 
eligibility to receive VA benefits.  As such, the appellant's 
claim has no legal merit under the law.  See Sabonis, supra.  
The proper course for the unsuccessful applicant who believes 
that there is a reason to dispute the report of the service 
department or the contents of military records is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  As the 
appellant's claim lacks legal merit, the Board concludes that 
the claim of entitlement to eligibility for VA benefits is 
denied.  

There is no obligation or duty to reach the merits of the 
appellant's claim because he has not come forward with 
evidence to establish that he had recognized military service 
to qualify as a veteran for VA purposes, and, therefore, has 
not attained the status of a claimant.  See Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  Further, because the 
appellant has not attained the status of a claimant, there is 
no duty on the part of VA to assist him in developing his 
claim for entitlement to VA benefits.  See 38 U.S.C.A. § 5107 
(effective October 30, 2000).  


ORDER

Entitlement to basic eligibility for VA benefits is denied.  



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals


 

- 6 -



- 6 -


